PER CURIAM.
The defendant, who was also counter-claimant, appeals a final judgment rendered for the plaintiff-appellee and counter-defendant after a trial by jury before the court. The appellee claimed payment for work done under an oral contract to improve appellant’s property. Three of appellant’s five points argue the weight of the evidence. A review of the record in the light of the briefs convinces us that these points do not show error upon authority of Garcia v. Lujando, Fla.App.1971, 253 So.2d 725; State Farm Fire and Casualty Company v. Hicks, Fla.App.1966, 184 So.2d 685; Old Equity Life Insurance Company v. Levenson, Fla.App.1965, 177 So.2d 50; and Tanenbaum v. Biscayne Osteopathic Hospital, Inc., Fla.App.1965, 173 So.2d 492. The remaining points claim error upon the admission or rejection of certain evidence. The admission of the exhibit objected to was not error because no proper objection was made to the admission. Lineberger v. Domino Canning Co., Inc., Fla. 1953, 68 So.2d 357. The record does not reveal the ruling to which appellant objects upon the allegedly tendered exhibits which were rejected.
Affirmed.